DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 7/1/2022 have been fully considered, but are moot in view of the new grounds of rejection based upon the newly-relied upon references Liu and Tang (both cited in the IDS of 2/26/2020) and the newly-cited Tsai and Wu references.

Claim Objections
Claim 17 is objected to because of informalities.
Claim 17 has been cancelled, but the text of the claim still appears in the listing of the claims.  As stated in MPEP § 714(II)(C)(C), citing to 37 CFR § 1.121(c)(4), a claim being canceled must be indicated as “canceled”, and the text of the claim must not be presented.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al., US 2016/0238817 (cited in the IDS of 2/26/2020, but newly-relied upon in the present Office Action).
Regarding Claim 1, Liu discloses:  A camera module comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an optical imaging system (the optical system depicted in FIG. 1A of Liu) comprising:
a frontmost lens disposed closest to an object side (first lens element 110 is disposed closest to aperture stop 100 [through which light enters from the object being imaged]; paragraphs [0097]-[0134] and FIGS. 1A, 1B, 1C of Liu);
a rearmost lens disposed closest to an imaging plane (fourth lens element 140 is disposed closest to image plane 180; paragraphs [0097]-[0134] and FIGS. 1A, 1B, 1C of Liu); and
at least one middle lens disposed between the frontmost lens and the rearmost lens (either or both of second lens element 120 and third lens element 130, both of which are disposed between first lens element 110 and fourth lens element 140; paragraphs [0097]-[0134] and FIGS. 1A, 1B, 1C of Liu);
wherein an image-side surface of the rearmost lens is concave (an image-side surface [right-side surface] of fourth lens 140 is shown to be concave for a central [i.e., axial] region of fourth lens 140; FIG. 1A of Liu);
and an inflection point is formed on the image-side surface of the rearmost lens (fourth lens 140 has at least an upper inflection point and a lower inflection point on its image-side surface [right-side surface] where the curvature changes from concave to convex; FIG. 1A of Liu); and
wherein D being a shortest distance between the rearmost lens and the imaging plane, and TTL being a distance from an object-side surface of the frontmost lens to the imaging plane, TTL < 4.25 mm is satisfied (in Liu, “HOS” is defined as a distance from the object-side surface [left-side surface] 112 of the first lens element [110] to the image plane 180, and thus “HOS” in Liu corresponds to the claimed “TTL”, and HOS is 1.8503 mm, which is less than 4.25 mm; paragraph [0115] and FIG. 1A of Liu) and 0.2 < D / TTL is satisfied (the distance D between an image-side [right-side] surface of fourth lens 140 and image plane 180 is at least 0.50 mm because this is the sum of the IR filter [170] thickness [0.21 mm] and the distance on the image side of the IR filter [0.29 mm] to the image plane 180, wherein 0.21 mm + 0.29 mm = 0.50 mm, and as explained above, HOS is 1.8503 mm, and therefore D / TTL is at least 0.2702 [0.50 mm / 1.8503 mm = 0.2702], and 0.2702 is greater than 0.2; paragraphs [0115], [0132], [0134] and TABLE 1 and FIG. 1A of Liu).

Regarding Claim 4, Liu discloses:  further comprising:  an auto-focusing unit configured to move the optical imaging system along an optical axis direction of the optical imaging system (automatic focus; paragraph [0095] of Liu).

Regarding Claim 5, Liu discloses:  A camera module comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an optical imaging system (the optical system depicted in FIG. 7A of Liu) comprising:
a frontmost lens disposed closest to an object side (first lens element 710 is disposed closest to aperture stop 700 [through which light enters from the object being imaged]; paragraphs [0215]-[0229] and FIGS. 7A, 7B, 7C of Liu);
a rearmost lens disposed closest to an imaging plane (fourth lens element 740 is disposed closest to image plane 780; paragraphs [0215]-[0229] and FIGS. 7A, 7B, 7C of Liu); and
at least one middle lens disposed between the frontmost lens and the rearmost lens (either or both of second lens element 720 and third lens element 730, both of which are disposed between first lens element 710 and fourth lens element 740; paragraphs [0215]-[0229] and FIGS. 7A, 7B, 7C of Liu);
wherein an image-side surface of the rearmost lens is concave (an image-side surface [right-side surface] of fourth lens 740 is shown to be concave for a central [i.e., axial] region of fourth lens 740; FIG. 7A of Liu);
and an inflection point is formed on the image-side surface of the rearmost lens (fourth lens 740 has at least an upper inflection point and a lower inflection point on its image-side surface [right-side surface] where the curvature changes from concave to convex; FIG. 7A of Liu); and
wherein D being a shortest distance between the rearmost lens and the imaging plane, and TTL being a distance from an object-side surface of the frontmost lens to the imaging plane, TTL < 4.25 mm is satisfied (in Liu, “HOS” is defined as a distance from the object-side surface [left-side surface 712] of the first lens element to the image plane, and thus “HOS” in Liu corresponds to the claimed “TTL”, and HOS is 3.78144 mm, which is less than 4.25 mm; paragraphs [0115], [0226], [0229] and TABLE 13 and FIG. 7A of Liu) and 0.2 < D / TTL is satisfied (the distance D between an image-side [right-side] surface of fourth lens 140 and image plane 180 is at least 0.90044 mm because this is the sum of the IR filter [770] thickness [0.22002 mm] and the distance on the image side of the IR filter [0.68042 mm] to the image plane 180, wherein 0.22002 mm + 0.68042 mm = 0.90044 mm, and as explained above, HOS is 3.78144 mm, and therefore D / TTL is at least 0.2381 [0.90044 mm / 3.78144 mm = 0.2381], and 0.2381 is greater than 0.2; paragraphs [0115], [0226], [0229] and TABLE 13 and FIG. 7A of Liu).
wherein D is greater than 0.9 mm (as explained above, the distance D is at least 0.90044 mm; paragraphs [0226], [0229] and TABLE 13 and FIG. 7A of Liu).

Regarding Claim 18, Liu discloses:  wherein the rearmost lens is closest to the imaging plane with respect to all lenses in the optical imaging system (fourth lens 140 is closest to image plane 180 with respect to all lenses in the optical system depicted in FIG. 1A of Liu; and fourth lens 740 is disposed closest to image plane 780 with respect to all lenses in the optical system depicted in FIG. 7A of Liu).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al., US 2016/0223792 (cited in the IDS of 2/26/2020, but newly-relied upon in the present Office Action).
Regarding Claim 1, Tang discloses:  A camera module comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an optical imaging system (the optical system depicted in FIG. 2A of Tang) comprising:
a frontmost lens disposed closest to an object side (first lens 210 is disposed closest to aperture 200 [through which light enters from the object being imaged]; paragraphs [0146]-[0160] and FIGS. 2A, 2B of Tang);
a rearmost lens disposed closest to an imaging plane (fifth lens 250 is disposed closest to image plane 280; paragraphs [0146]-[0160] and FIGS. 2A, 2B of Tang); and
at least one middle lens disposed between the frontmost lens and the rearmost lens (second lens 220, third lens 230, and fourth lens 240, all of which are disposed between first lens 210 and fifth lens 250; paragraphs [0146]-[0160] and FIGS. 2A, 2B of Tang);
wherein an image-side surface of the rearmost lens is concave (an image-side surface 254 [right-side surface] of fifth lens 250 is described as a convex surface, but is also described as having two inflection points, which means that its curvature changes from convex to concave [which appears to happen in the regions which are distal from the central/axial region]; paragraph [0151] and FIG. 2A of Tang);
and an inflection point is formed on the image-side surface of the rearmost lens (an image-side surface 254 [right-side surface] of fifth lens 250 is described as a convex surface, but is also described as having two inflection points, which means that its curvature changes from convex to concave [which appears to happen in the regions which are distal from the central/axial region]; paragraph [0151] and FIG. 2A of Tang); and
wherein D being a shortest distance between the rearmost lens and the imaging plane, and TTL being a distance from an object-side surface of the frontmost lens to the imaging plane, TTL < 4.25 mm is satisfied (in Tang, “HOS” is defined as a distance in parallel with the optical axis from an object-side surface of the first lens to the image plane, and thus “HOS” in Tang corresponds to the claimed “TTL”, and HOS is 2.81086 mm, which is less than 4.25 mm; paragraphs [0145], [0157], [0159] and TABLE 3 and FIG. 2A of Tang) and 0.2 < D / TTL is satisfied (the distance D between an image-side [right-side] surface of fifth lens 250 and image plane 280 is at least 0.599999 mm because this is the sum of the infrared rays filter [270] thickness [0.2 mm] and the distance on the image side of the IR filter [0.399999 mm] to the image plane 280, wherein 0.2 mm + 0.399999 mm = 0.599999 mm, and as explained above, HOS is 2.81086 mm, and therefore D / TTL is at least 0.2135 [0.599999 mm / 2.81086 mm = 0.2135], and 0.2135 is greater than 0.2; paragraphs [0145], [0157], [0159] and TABLE 3 and FIG. 2A of Tang).

Regarding Claim 2, Liu discloses:  wherein the at least one middle lens comprises three lenses (second lens 220, third lens 230, and fourth lens 240 are disposed between first lens 210 and fifth lens 250; FIG. 2A of Tang).

Claims 1, 6, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al., US 2013/0033762 (newly-cited in the present Office Action).
Regarding Claim 1, Huang discloses:  A camera module comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an optical imaging system (lenses 910, 920, 930, 940; FIG. 9A of Tsai [but see also FIG. 10A of Tsai]) comprising:
a frontmost lens disposed closest to an object side (first lens element 910; FIG. 9A of Tasi);
a rearmost lens disposed closest to an imaging plane (fourth lens element 940; FIG. 9A of Tsai); and
at least one middle lens disposed between the frontmost lens and the rearmost lens (second lens element 920 and third lens element 930; FIG. 9A of Tsai);
wherein an image-side surface of the rearmost lens is concave (an image-side [right-side] surface of fourth lens element 940 is concave in an axial [central] region and has inflection points 943 where the curvature becomes convex at peripheral [outer] regions; paragraph [0157] and FIG. 9A of Tsai);
and an inflection point is formed on the image-side surface of the rearmost lens (an image-side [right-side] surface of fourth lens element 940 is concave in an axial [central] region and has inflection points 943 where the curvature becomes convex at peripheral [outer] regions; paragraph [0157] and FIG. 9A of Tsai); and
wherein D being a shortest distance between the rearmost lens and the imaging plane, and TTL being a distance from an object-side surface of the frontmost lens to the imaging plane, TTL < 4.25 mm is satisfied (TTL is 3.12 mm, which is less than 4.25 mm; paragraphs [0009], [0068] and TABLE 9-3 and FIG. 9A of Tsai) and 0.2 < D / TTL is satisfied (the distance D between an image-side [right-side] surface of fourth lens element 940 and image plane 980 is at least 1.011 mm because this is the sum of (1) the thickness of the sixth lens element 960 [0.200 mm], (2) the distance on the image side of the sixth lens element 960 to the IR-cut filter 970 [0.300 mm], (3) the thickness of the IR-cut filter 970 [0.242 mm], and (4) the distance on the image side of the IR-cut filter 970 to the image plane 980 [0.269 mm], wherein 0.300 mm + 0.200 mm + 0.242 mm + 0.269 mm = 1.011 mm [thus D = 1.011 mm], and as explained above, TTL is 3.12 mm, and therefore D / TTL is at least 0.324 [1.011 mm / 3.12 mm = 0.324], and 0.324 is greater than 0.2; paragraphs [0055], [0157], [0160] and TABLES 9-1, 9-3 and FIGS. 1A, 9A of Tsai).

Regarding Claim 6, Tsai discloses:  wherein TTL / ImgH < 0.7 is satisfied, and ImgH is a diagonal length of the imaging plane (TTL / ImgH is 1.39; paragraph [0068] and TABLE 9-3 and FIG. 9A of Tsai; note that in Tsai, ImgH is defined as one-half of the diagonal length of the effective photosensitive area of the image sensor, and thus Tsai discloses a TTL / ImgH of 0.695 according to Applicant’s use of such mathematical expression [1.39 / 2 = 0.695]).

Regarding Claim 18, Tsai discloses:  wherein the rearmost lens is closest to the imaging plane with respect to all lenses in the optical imaging system (out of the four lenses of Tsai [lenses 910, 920, 930, 940] identified as the claimed “optical imaging system”, fourth lens element 940 is the closest to the imaging plane 980 with respect to all lenses in the optical imaging system; the Examiner notes that the claims do not require that there are no intervening lenses between the rearmost lens and the imaging plane).

Regarding Claim 19, Tsai discloses:  wherein the rearmost lens has positive refractive power (fourth lens element 940 has a positive refractive power, as evidenced by its focal length of 20.04 listed in TABLE 9-1 of Tsai, which is a positive number [corresponding to positive refractive power] and not a negative number [corresponding to negative refractive power]; compare the numerical value of the focal length of the fourth lens element [Lens 4] with the focal lengths of Lenses 1, 2, 5, 6 and their descriptions in paragraph [0157] of Tsai).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wu, US 2013/0329292 (newly-cited in the present Office Action).
Regarding Claim 3, Liu does not appear to explicitly disclose:  further comprising:  a hand-shake compensation unit configured to move the optical imaging system in a direction intersecting an optical axis of the optical imaging system.
Wu is related to Liu with respect to lens device for image capturing.
Wu teaches:  further comprising:  a hand-shake compensation unit configured to move the optical imaging system in a direction intersecting an optical axis of the optical imaging system (lens 112 executes an optical compensation in two dimensions or circumference perpendicular to the optical axis LZ through the optical image stabilizer [OIS] 111; paragraph [0019] and FIG. 1 of Wu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the hand-shake compensation unit of Wu for the device of Liu, because such unit drives the lens to compensate an image deviation caused the amount of tremor by hand according to a relative displacement between the optical system and the image capturing unit, as taught in paragraph [0019] of Wu.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hsu et al., US 2013/0182336 (cited in the IDS of 2/26/2020, and previously-relied upon in the Non-Final Office Action of 5/11/2022).
Regarding Claim 7, Liu does not appear to explicitly disclose:  wherein 75 degrees < FOV is satisfied, FOV being a field of view of the optical imaging system.
Hsu is related to Liu with respect to lens systems for miniaturized camera.
Hsu teaches:  wherein 75 degrees < FOV is satisfied, FOV being a field of view of the optical imaging system (70 degrees < FOV < 90 degrees; paragraphs [0052], [0079], [0086], [0095], [0096] of Hsu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the high FOV of Hsu for the device of Liu, because such wide field of view enables the proper range of image that can be captured [wide field of view], making it ideal for compact electronic product, as taught in paragraphs [0049]-[0053] of Hsu.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571)272-4879.  The examiner can normally be reached on Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872